Citation Nr: 0032950	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-12 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1963 to 
July 1967.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Los Angeles, California, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The March 1999 rating decision granted service connection and 
an initial evaluation of 10 percent for PTSD.  The August 
1999 rating decision increased the initial evaluation to 70 
percent.  

A total rating based upon individual unemployability has been 
in effect since August 1997.


FINDINGS OF FACT

1.  The veteran worked for 10 years as a truck and bus driver 
and 15 years as a landscaper.  

2.  The veteran's thought processes are logical and goal-
directed with no evidence of any thought disorder, 
hallucinations, or delusions.  

3.  The veteran's affect is within normal range and generally 
appropriate to speech content.  

4.  The veteran is able to maintain a routine, sign his name 
and date documents, and describe his relatives and past 
occupations.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 70 rating for 
PTSD are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 4.2, 4.130, Diagnostic Code 9411 (2000) 
(effective November 7, 1996).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

This claim may be decided on the merits because the VA 
fulfilled its duty to assist the veteran in the development 
of facts pertinent to his claim.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ____ (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The RO obtained medical records from the 
identified health care providers.  The veteran received VA 
examinations, filed lay statements with the RO, and declined 
the opportunity for a hearing.  

At the outset, it should be noted that the RO has granted a 
total rating based on individual unemployability; the 
veteran's only service-connected disability is his post-
traumatic stress disorder.  For the veteran to prevail in his 
claim for an increased rating for post-traumatic stress 
disorder, the evidence must show that his service-connected 
PTSD disability has caused total impairment of earning 
capacity in civil occupations.  See 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R., Part 4 (2000).  The Board will determine 
whether an initial rating in excess of 70 percent is 
warranted under the criteria of Diagnostic Code 9411.  

Under the criteria for PTSD, a 70 percent evaluation is 
warranted when there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); and disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2000).  

Persistent danger of hurting self or others is the only PTSD 
symptom that supports an initial rating in excess of 70 
percent.  In June 1999, the veteran and his mother reported 
that he hurt himself by hitting the wall, and the veteran 
admitted that he had been physically violent in relationships 
as recently as Fall 1998.  Police had arrested him for felony 
assault and jailed him another time to cool off.  

In spite of this persistent danger of hurting himself or 
others, the veteran's overall disability picture does not 
warrant an initial 100 percent evaluation.  When there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  

In this case, the evidence does not show total occupational 
and social impairment with symptoms of gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; intermittent 
inability to perform activities of daily living; 
disorientation as to time or place; or memory loss for names 
of close relatives, own occupation, or own name.  Instead, 
the veteran worked after service for 10 years as a truck and 
bus driver and 15 years as a landscaper, and he completed 
college courses in computing and sociology.  Although he 
complained of poor concentration in January 1998 and hearing 
the voice of dead friend in June 1999, the June 1999 VA 
examiner stated that the veteran's thought processes were 
logical and goal-directed with no evidence of any thought 
disorder, hallucinations, or delusions.  The veteran's affect 
was also within normal range and generally appropriate to 
speech content in June 1999.  The veteran reported 
maintaining a routine of watching television, working on his 
computer, or visiting his girlfriend.  Although he felt that 
he was sometimes back in combat, he was able to write the 
date on his statements, and he appeared for two VA 
examinations, as noted above in January 1998 and June 1999, 
at the proper times and locations.  He described his 
relatives and past occupations to the VA examiners, and he 
was able to sign his name on documents throughout the claims 
folder.  The veteran's PTSD symptoms do not warrant an 
initial 100 percent evaluation.  

While the evidence includes a Social Security determination 
of November 1996, which reflects that the veteran cannot meet 
the mental demands of work, this aspect of the veteran's 
impairment is consistent with the assignment of a total 
rating based on individual unemployability.  The 
symptomatology noted in the record, including that described 
in the Social Security determination, does not reflect 
disability more nearly approximating a 100 percent 
evaluation.  


ORDER

Entitlement to an initial rating in excess of 70 percent for 
PTSD is denied.  



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

 

